Citation Nr: 0004166	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips.

2.  Entitlement to an increased initial evaluation for 
lumbosacral strain with disc disease and arthritis evaluated 
as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
August 1985 with over 25 years of almost continuous active 
duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that service connection for the back 
disability was granted in an initial rating decision of 
February 1986, and the appellant appealed the 10 percent 
rating assigned at that time.  After he timely perfected the 
appeal, the RO, in a September 1986 rating decision increased 
the evaluation to 20 percent.  It then informed the appellant 
that if he did not reply that he wished to continue his 
appeal, his notice of disagreement would be withdrawn.  
However, an appellant is presumed to be seeking the maximum 
benefit available, and since that was not given, the RO's 
award of a higher rating did not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, that appeal 
is still pending.

This case was previously remanded by the Board in July 1996 
for additional development of the evidence regarding the 
prior certified issue of entitlement to direct or secondary 
service connection for vestibular imbalance.  During the 
development of such issue the RO granted service connection 
for vertigo manifested by vestibular imbalance secondary to 
service-connected spinal disorder by rating decision of March 
1999.  The RO indicated that a separate rating was not 
warranted as the degree of associated disability for service-
connected vertigo was considered noncompensable.  



FINDINGS OF FACT

1.  Competent VA medical evidence shows that degenerative 
arthritis of both hips was first manifested clinically within 
one year following the veteran's retirement from active duty.

2.  On a VA audiometric examination in January 1998 puretone 
threshold average in the right ear was 49 decibels with 
speech recognition ability of 88 percent (Level II) and 
puretone threshold average in the left ear was 48 decibels 
with speech recognition ability of 88 percent (Level II). 

3.  The veteran's service-connected lumbosacral strain with 
disc disease and arthritis is manifested primarily by 
complaints of low back pain with radiation down the left 
lower extremity; no more than moderately restricted overall 
back motion; no more than moderate intervertebral disc 
syndrome with recurring attacks with some diminished 
sensation of the left lower extremity but essentially full 
motor strength of the lower extremities.  Significant 
pathologic reflexes or motor/sensory deficits, listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion, or abnormal mobility on forced motion are not shown.  
Any lumbosacral strain with arthritis, lumbar intervertebral 
disc syndrome, or restricted low back motion cannot be 
reasonably characterized as more than moderate in degree.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of both hips was incurred in 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a)(b) (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (1999).

2.  The criteria for the assignment of an increased 
(compensable) evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86(a), 4.87, Diagnostic Code 6100 (effective prior 
to and following June 10, 1999).  

3.  The criteria for the assignment of a disability 
evaluation greater than 20 percent for lumbosacral strain 
with disc disease and arthritis have not been met throughout 
the initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5010, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records for all periods of 
active duty are silent for arthritis of the hips.  An episode 
of left hip pain noted during active duty was considered of 
undetermined etiology at that time.  An X-ray of the left leg 
was normal.  When the veteran was examined in February 1985, 
for purposes of retirement from active duty, a 
musculoskeletal evaluation was silent for arthritis of the 
hips.  A clinical evaluation of the lower extremities was 
considered normal.  

Additionally, the veteran's service medical records show that 
in mid-1985 the veteran underwent a diagnostic workup for low 
back pain at a Naval Hospital.  He related approximately a 
20-year history of chronic, intermittent low back pain.  He 
remarked that there were several episodes of exacerbation, 
one in 1970 and one again approximately five years earlier.  
In March 1985, he had an acute exacerbation of his low back 
pain with numbness across the dorsum of the left foot.  This 
persisted.  A computerized tomography (CT) scan that was 
obtained at a local civilian center was evaluated as normal.  
An electromyograph (EMG) was consistent with a chronic left 
L5 radiculopathy.  The veteran denied any gait difficulty, 
extremity weakness, bowel or bladder dysfunction.  After 
further diagnostic study, it was noted by the medical staff 
that in light of the veteran's history and physical 
examination it was felt that there was no lesion such as 
herniated nucleus pulposus.  For this reason he was 
discharged to his parent command and considered fit for duty.  
Final diagnosis was mechanical low back pain.  He underwent 
subsequent examinations, and in July 1985 impression was 
mechanical low back pain.  

On a report of an initial post service VA examination in 
November 1985 the veteran noted that a high frequency hearing 
loss had been found on examination eight years earlier.  He 
also reported a history of numbness of the left foot.  He 
stated that numbness had been present for the past 5 to 
6 years while he was doing "quite a bit of jogging."  He 
noted that he had been seen by a neurosurgeon at Bethesda who 
did not believe that the numbness was due to a disc problem.  

On objective examination, the veteran was described as a 
muscular individual.  The muscles and joints appeared to be 
normal and symmetrical and revealed normal range of motion 
except specifically the lumbosacral spine.  No deformity, 
redness or tenderness was present.  Range of motion of the 
lumbosacral spine forward was to 100 degrees, backwards to 
20 degrees, 27 degrees to the right and 25 degrees to the 
left.  An X-ray study of the lumbosacral spine revealed mild 
degenerative changes.  Neurologic evaluation was absent any 
pertinent findings.  All reflexes, deep and superficial, were 
present and physiological. The etiology of left leg and foot 
numbness was unknown.

A report of an intravenous urogram or pyelogram (IVP) 
undertaken in connection with a genitourinary evaluation on 
November 26, 1985, is of record.  (The relevance of this GU 
study will become apparent in the paragraphs below).

In an original rating decision of February 1986, the RO 
granted service connection for residuals of lumbosacral 
strain with disc disease and traumatic arthritis and history 
of radiculopathy, left leg and foot evaluated as 10 percent 
disabling in accordance with Diagnostic Codes 5010-5293-5295.  
Service connection was also established for bilateral high 
frequency hearing loss evaluated as noncompensable.  Both 
evaluations were effective from September 1, 1985.  

On a report of a VA orthopedic examination in August 1986 the 
veteran was noted to have complained of chronic low back 
pain.  No associated bowel or bladder symptoms were noted.  
He also complained of symptoms of the left calf, foot and 
great toe including numbness and spasm.  Questionable sciatic 
pain, bilaterally, was noted.  An objective examination was 
positive for paraspinal spasm, right greater than left.  Full 
range of motion was noted.  Motor strength was 5/5 
bilaterally in the lower extremities.  Sensation was intact, 
bilaterally.  Deep tendon reflexes were two plus and 
symmetric.  Negative straight leg raising was noted on direct 
and indirect testing.  Assessment was positive findings for 
paraspinal spasm and negative neurologic deficit.  An X-ray 
of the lumbosacral spine noted that with comparison made on a 
previous examination in November 1985 there had been no 
interval change in the appearance of the lumbar spine.  The 
height of the lumbar vertebral bodies was well maintained and 
the alignment of the vertebral bodies appeared within normal 
limits on the lateral film.  Minimal anterior hypertrophic 
spurring was noted.  No evidence of spondylolisthesis or 
spondylolysis was noted.  Impression was stable appearance of 
the lumbar spine since November 26, 1985, with minimal 
anterior hypertrophic spurring noted.  

In a rating decision of September 1986, the RO granted an 
increased 20 percent evaluation for residuals of lumbosacral 
strain with disc disease and arthritis and history of 
radiculopathy of the left leg and foot from September 1, 
1985, in accordance with Diagnostic Codes 5010-5293-5295.  

On a report of a VA examination in July 1988, the veteran was 
described as well developed.  The spine was without 
tenderness, tremors, twitchings or muscle atrophy.  Some 
scoliosis spasm on the left side of the back was present.  
Muscle tenderness was present in the sacroiliac region, 
bilaterally.  Lumbosacral spine flexion forward was to 
90 degrees, extension backward was 40 degrees, lateroflexion 
was to 40 degrees, and rotation was to 40 degrees.  The left 
lower extremity was neurologically intact although on the 
toes and partial foot dorsum was a vague hyperesthesia 
without dermatome distribution.  Diagnosis reflected 
coccygeal lumbosacral strain with arthritis and radiculopathy 
of the left leg and foot.  An X-ray of the lumbosacral spine 
revealed slight hypertrophic changes of the anterior lumbar 
spine.  

Also of record are extensive VA outpatient clinical records 
referring to treatment for various disorders between 
approximately early 1990 and mid-1998.  (The outpatient 
records between 1990 and 1998 revealed periodic complaints 
and/or treatment for back pain.)  In March, April and June 
1990, the veteran was seen for complaints of chronic back 
pain attributed to degenerative joint disease in the spine 
and lumbosacral strain.  In October 1991, he was seen for 
history of low back injury with degenerative joint disease.  
He was seen in the clinic one year earlier and referred for 
back conditioning and exercise tracking.  He lost 21 pounds 
since his last visit.  He had been working at the VA 
housekeeping service.  He had been off all medications for 
arthritic pain and upset by the deterioration of his 
condition. Decreased muscle mass in the thighs and knees was 
noted.  Assessment included degenerative joint disease now 
involving the left hip.  In February 1992, an X-ray 
suggestive of severe osteoarthritis of the hips, left greater 
than right was noted.  

A report of a VA X-ray study of the hips in August 1992 noted 
that the bilateral hip study revealed sclerosis in the 
acetabular margins and a deformity of both femoral heads, 
bilaterally, without major narrowing of the joint spaces.  
The staff radiologist indicated he also reviewed the IVP 
study of November 26, 1985 for any pertinent orthopedic 
findings and found that the hip joints were partially 
visualized on such study and appeared to be essentially 
unchanged since that time.  It was noted that the femoral 
heads appeared to have undergone no significant changes since 
that time.  His final impression reflected apparent 
degenerative changes in the femoral head, bilaterally, and 
sclerotic changes in the hips.  These were unchanged since 
1985.

On a report of a VA orthopedic examination in February 1993, 
the veteran reported a history of back pain and numbness in 
the left lower leg and foot with occasional spasm and 
twitching of the muscles of the left foot.  He complained of 
left hip pain radiating into the leg and foot.  On objective 
evaluation no pain to percussion of the back muscles was 
noted.  No spasm of the back muscles or muscle atrophy was 
noted.  No postural abnormalities were noted.  There were no 
fixed deformities.  Range of motion of the back was reported 
as follows:  Flexion was limited to 55 degrees; 
hyperextension was normal, lateral flexion and rotation were 
normal.  Abduction of the hips was normal.  The examiner 
noted that there was no objective evidence of pain facially 
during range of motion testing.  Also, there was no objective 
evidence of neurological disease.  

A followup orthopedic examination undertaken at that time 
revealed no gross pathology of the lumbar spine.  There was 
some slight pain on palpation in the lateral paravertebral 
muscles.  Forward flexion was to 85 degrees; backward 
extension was to 10 degrees; left lateroflexion was to 
25 degrees; right lateroflexion was to 25 degrees and 
rotation appeared to be normal at 35 degrees.  Examination of 
the hips revealed limitation of motion, bilaterally.  An X-
ray of the lumbosacral spine revealed possible mild disc 
protrusion.  An X-ray study of the hips revealed bilateral 
joint disease.

On a report of a special neurologic examination in February 
1993, the veteran's pertinent complaint was of radiculopathy 
of the left lower leg and foot.  He complained of tingling 
and numbness of the left leg with recurrent spasm and 
twitching of the left foot.  These symptoms were aggravated 
by exercise and movement.  Following objective examination 
diagnosis was radiculopathy involving left lower leg and 
foot, by history.

On a report of a VA audiologic examination in February 1993 
pure tone air conduction threshold levels in decibels were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
50
60
LEFT
25
35
55
75

The pure tone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz was 38 decibels in the right ear and 
48 decibels in the left ear.  Speech recognition ability was 
88 percent bilaterally.  

In June 1994, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  The veteran noted he was a housekeeper at a VA 
hospital nursing home section and was constantly on his feet.  
He noted having spasms in the low back and buttocks area.  He 
noted that his left lower extremity was primarily affected.  
He noted having hip symptoms in service.  He also indicated 
that his bilateral hearing loss increased in severity.  

A VA outpatient clinical record in May 1995 showed the 
veteran noted playing 18 holes of golf.  There was no 
pertinent complaint or objective finding noted.  

In July 1996, the veteran was seen at a neurosurgery clinic 
for history of low back pain.  Examination revealed full 
power in the lower extremities.  Negative pathological 
reflexes were noted.  He had relief with "popping" of his 
back.  Assessment was degenerative arthritis.  Physical 
therapy was planned for weight loss along with exercise and 
low back therapy.

On a report of a VA orthopedic examination in August 1996, 
the veteran complained of chronic back pain which 
occasionally increased, spasms and numbness, tingling and 
weakness of the left great toe.  On objective examination 
lower extremity measurements were reported as follows:  Left 
calf measured 36 1/2 centimeters as compared to the right 
calf which measured 37 1/2 centimeters.  The left thigh 
measured 41 centimeters just above the knee as compared to 
the right thigh measuring 42 centimeters.  

On objective evaluation of the lumbar spine no fixed 
deformity was apparent.  Musculature of the back revealed 
moderate paravertebral muscle spasm along the lower thoracic 
and lumbar spine.  Range of motion revealed forward flexion 
to 84 degrees; backward extension from 26 to 46 degrees; left 
lateroflexion was to 25 degrees; right lateroflexion was 
28 degrees; rotation to the left and right was to 25 degrees, 
each.  Objective evidence of pain on motion was most 
significant when left lateroflexion and left rotation was 
undertaken.  It was noted that the veteran actually had some 
difficulty with rotation to either side because of the 
problem with his hips.  Further history revealed that he wore 
a back brace from 1989 to 1990 for six months because of back 
problems.  

Neurologic evaluation noted patellar reflexes were plus two 
and equal and symmetrical, bilaterally.  The right Achilles 
was plus two.  The left Achilles was only plus one.  There 
was decrease in pinprick sensation over the left lower leg 
laterally in the peroneal area.  There was marked weakness of 
the left great toe compared to the right great toe.  Muscle 
strength in the right lower extremity was 5/5 while the left 
lower extremity was plus 4/5.  

It was noted that a magnetic resonance imaging (MRI) scan of 
the lumbar spine undertaken in April 1996 revealed mild 
anterior wedging of the 12th thoracic vertebral body.  There 
was minimal diffuse spondylitic bulge at L1 and L2.  No disc 
herniations or significant spinal canal stenosis was noted.  
Diagnosis included degenerative arthritis of the lumbar spine 
with radiculopathy of the left lower extremity.  

Also noted on examination was a longstanding history of 
bilateral hip pain.  It was noted that X-rays dated in 
February 1993 revealed bilateral degenerative joint disease, 
the left being the most severe.  Updated X-rays at the time 
of the examination confirmed the presence of degenerative 
joint disease, the left probably being more severe.  The 
examiner noted that X-ray studies in August 1992 noted 
degenerative changes of both hips unchanged since 1985.  He 
noted that while there were no X-ray findings for 1985 the 
veteran's history certainly stated for the fact that it had 
been present and was getting progressively worse.  

On a report of a VA neurologic examination in August 1996, 
the patellar reflex was plus two, bilaterally; the Achilles 
was plus two in the right and only plus one in the left.  
Plantar reflexes were normal.  There appeared to be some mild 
decreased pinprick sensation in the left lower lateral leg 
and the peroneal nerve distribution.  He also had significant 
weakness of the left lower extremity compared to the right 
lower extremity with significant decrease in strength of the 
left great toe when compared to the right.  There was also 
evidence of a mild atrophy of the left thigh when compared to 
the right.  

On a report of a VA audiologic examination in August 1996, 
pure tone air conduction threshold levels, in decibels, were 
as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
30
60
70
LEFT
30
35
60
75

The pure tone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz was 46 decibels in the right ear and 
50 decibels in the left ear.  Speech recognition ability was 
92 percent, bilaterally.  

VA outpatient records show he was seen in August 1996 for 
complaints of low back pain with radicular symptoms.  It was 
noted that he had been evaluated by neurosurgery who was 
treating him conservatively.  In October 1996. it was noted 
he continued to have low back pain.  A physical evaluation 
was nonrevealing.

In December 1997, he was seen for continued complaints of 
multiple joint pain including the low back.  A physical 
evaluation was nonrevealing.

A report of an audiometric examination report in January 1998 
of record.  Pure tone air conduction threshold levels, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
70
LEFT
25
35
60
70

The pure tone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz was 49 decibels in the right ear and 48 
decibels in the left ear.  Speech recognition ability was 
88 percent, bilaterally.  

A VA orthopedic clinical record in January 1998 noted the 
veteran was seen for degenerative joint disease of the hips, 
worse on the left with limited rotation mainly.  It was noted 
that he was still working at a VA facility.  Indication for a 
hip replacement was noted.  A change of medication was noted.  
It was also noted that he had back problems.  No specific 
back symptoms or findings were noted.  He was to return to 
the clinic in 6 months.  A VA outpatient clinical record in 
February 1998 showed the veteran was back at work following 
gastrointestinal symptoms and fever.  In June 1998, he was 
seen for back and left hip pain.  He was changed back to 
Feldene as it seemed to help more.  On objective examination 
he had a mild limp with decreased range of motion of the left 
hip.  No back findings were noted.


Service Connection for arthritis of the hips.

Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is arthritis and it is manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, due consideration shall be given to 
the places, types and circumstances of service as shown by 
the service records, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a comprehensive review of the record the Board 
notes that the veteran's claim of entitlement to service 
connection for degenerative arthritis of the hips is 
plausible.  Therefore, the Board finds that his claim is well 
grounded within the meaning of statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); 38 
U.S.C.A. § 5107(a) (West 1991).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  

A review of the veteran's file reflects that his service 
medical records, as well as post service VA treatment and 
examination reports are on file and provide a sufficient 
basis upon which to address the merits of his claim.  In 
light of the decision below, it is obvious that he has been 
adequately assisted in the development of his claim.  

The Board acknowledges that the veteran's service medical 
records as well as the postservice VA medical records at 
first blush appear to indicate that the degenerative 
arthritis of the hips first manifested in the early 1990's, 
many years following his retirement from active duty.  The 
left hip pain during active duty was of undetermined 
etiology.  An X-ray of the left leg was normal.  No right hip 
problem was noted in active service.  His retirement 
examination was nonrevealing for any pertinent hip pathology.  
Moreover, actual X-rays of the hips were not undertaken until 
the 1990's.  Such finding is consistent with the VA 
orthopedic examiner's remark in August 1996 suggesting that 
X-rays of the hips were not undertaken in 1985.  However, 
further analysis of the medical records clearly shows that a 
VA radiologist in August 1992 indicated that he reviewed a 
November 26, 1985 VA IVP study from an orthopedic view, and 
offered an opinion that the current degenerative changes of 
the hips were already apparent as of the time of the November 
1985 IVP.  The Board notes that the record appears to contain 
competent VA medical evidence that dates the earliest 
clinical manifestations of degenerative joint disease of the 
hips within the one year presumptive period following 
separation from active duty in accordance with 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  Because no detailed examination of the hips was 
reported in the 1985 or 1986 examinations, it is impossible 
for the Board to determine whether or not the arthritic 
changes in the hips were present to a compensable degree.  
Consequently, as it stands, the overall record does not 
permit the Board to conclude that the preponderance of the 
evidence is against the veteran on the issue of service 
connection for degenerative arthritis of the hips.  Thus, the 
evidence permits service connection for degenerative 
arthritis of the hips under the provisions of 38 U.S.C.A. § 
5107(b).


Increased Ratings

Preliminary Matters

The Board notes that the veteran has submitted well-grounded 
claims for entitlement to increased evaluations for bilateral 
hearing loss and lumbosacral strain with disc disease and 
arthritis within the meaning of 38 U.S.C.A. § 5107.  That is, 
he has presented claims that are plausible.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the Board recognizes that the evidence of record consisting 
of the veteran's service medical records, as well as 
extensive post service VA clinical evidence have been 
included in the veteran's claims file and provides a complete 
basis upon which to address the merits of the veteran's 
claims. In view of the fact that there is no indication that 
there are additional pertinent outstanding records which the 
RO has not attempted to obtain, no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by 
38 U.S.C.A. § 5107(a) (1991)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1999).


Increased evaluation for bilateral hearing loss.

Criteria

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by pure tone and audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the revised schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a, 
Diagnostic Codes 6100 to 6110. 

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect. 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6101.

For exceptional patterns of hearing impairment, (a) when the 
puretone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 (Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 4.86(a) (effective 
June 10, 1999) and Part 4, Codes 6100 to 6101 (effective 
prior to June 10, 1999), 6100 (effective June 10, 1999).

Analysis

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected hearing loss 
became effective June 10, 1999, prior to the promulgation of 
a final decision on the veteran's claim for entitlement to an 
increased rating for bilateral hearing loss.  64 Fed. Reg. 
25202 (1999).  When a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  Marcoux v. Brown, 10 Vet. App. 30 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that 
the Board may not apply the new rating criteria prior to the 
effective date of the liberalizing legislation.  

The Board will proceed with the adjudication of his claim 
utilizing the criteria in effect both before and after June 
10, 1999 as the evaluative criteria did not change and the 
veteran is not prejudiced by the Board's review.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board points out that the results of VA audiometric 
examinations in February 1993, August 1996 and January 1998 
were clearly obtained prior to the effective date of the new 
rating criteria.  However, the Board also recognizes that 
such findings for all practical purposes did not meet the 
provisions for consideration of exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86 (a) and (b) 
effective June 10, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992)

The findings on the February 1993 VA audiometric examination 
revealed a pure tone threshold average in the right ear of 38 
decibels with speech recognition ability of 88 percent (level 
II) and a pure tone threshold average in the left ear of 48 
decibels with speech recognition ability of 88 percent (level 
II).  These designation scores are provided a noncompensable 
evaluation under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.

The findings on the August 1996 VA audiometric examination 
revealed a pure tone threshold average in the right ear of 46 
decibels with speech recognition ability of 92 percent (level 
I) and a pure tone threshold average in the left ear of 50 
decibels with speech recognition ability of 92 percent (level 
I).  These designation scores are provided a noncompensable 
evaluation under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.

The findings on the January 1998 VA audiometric examination 
revealed a pure tone threshold average in the right ear of 49 
decibels with speech recognition ability of 88 percent (level 
II) and a pure tone threshold average in the left ear of 48 
decibels with speech recognition ability of 88 percent (level 
II).  These designation scores are provided a noncompensable 
evaluation under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.

Overall, the record lacks findings of a greater hearing loss 
disability than that reflected by the current noncompensable 
rating in view of the schedular criteria cited above.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO did not provide 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
nor did it actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature.  Moreover, the record 
shows that he is gainfully employed and he has not alleged 
any marked interference with employment.  The veteran has not 
required frequent inpatient care.

It is the judgment of the Board that no evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The current 
rating scheme adequately contemplates the nature and extent 
of severity of his hearing loss with no need to refer his 
case for consideration of a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  

Increased evaluation for lumbosacral 
strain with disc disease and arthritis.

Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. Part 4, Diagnostic Code 5003 (1999)

A rating on the basis of limitation of motion of the lumbar 
spine provides a 20 percent evaluation when moderate, or a 
maximum 40 schedular evaluation when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 20 percent evaluation is 
warranted when the intervertebral disc syndrome is moderate 
with recurring attacks.  A 40 percent evaluation is assigned 
when there are severe symptoms with recurring attacks and 
intermittent relief.  A maximum 60 percent schedular rating 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 20 percent evaluation may be assigned when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 40 
percent schedular rating is assignable when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code. VAOPGCPREC 36-97.  The Board is 
bound by this interpretation.  See 38 U.S.C.A. § 7104(c).

Analysis

The Board notes that service-connection has been established 
for lumbosacral strain with disc disease and arthritis.  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993)

The issue on appeal stems from an initial RO rating decision 
in February 1986 based an application for service-connection 
for a low back disorder filed in September 1985.  As such, 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, in this case, separate ratings can be assigned for 
separate periods of time based on facts found- a practice 
known as "staged" ratings. Id.  In this regard, after 
reviewing the evidence of record presented in this case, 
including evidence received from the time of the veteran's 
application in September 1985, the Board finds that the 
veteran's service-connected low back disability has not been 
shown to be more than 20 percent disabling during any period 
when service connection has been in effect.

In this instance, concerning application of Diagnostic Codes 
5292, 5293, and 5295, the Board must examine the clinical 
evidence of record to distinguish between what is essentially 
moderate disability and severe disability, as provided for 
under these three diagnostic codes.  While the veteran's 
disability picture does not have to mirror every symptom 
listed under the respective criteria for severe disability, 
the Board does find that clinical evidence is required which 
demonstrates that the veteran's disability picture more 
nearly approximates a 40 percent evaluation, in order for his 
evaluation to be increased.  Otherwise, the veteran's 20 
percent evaluation is continued.  See 38 C.F.R. § 4.7.

The Board notes that on the initial postservice VA 
examination in November 1985, range of motion of the 
lumbosacral spine revealed forward flexion to 100 degrees, 
extension to 20 degrees, right lateral flexion to 27 degrees 
and left lateral flexion to 25 degrees.  In August 1986, full 
range of motion was noted.  In July 1988, lumbosacral spine 
flexion forward was to 90 degrees, extension backward was 
40 degrees, lateroflexion was to 40 degrees, and rotation was 
to 40 degrees.  In February 1993, flexion was limited to 
55 degrees but all other planes of motion were normal.  The 
examiner noted that there was no objective evidence of pain 
facially during range of motion testing.  Followup orthopedic 
examination undertaken at that time revealed no gross 
pathology of the lumbar spine.  There was some slight pain on 
palpation in the lateral paravertebral muscles.  Forward 
flexion was to 85 degrees; backward extension was to 
10 degrees; left lateroflexion was to 25 degrees; right 
lateroflexion was to 25 degrees and rotation appeared to be 
normal at 35 degrees.  In August 1996, forward flexion was to 
84 degrees; backward extension was from 26 to 46 degrees; 
left lateroflexion was to 25 degrees; right lateroflexion was 
28 degrees; rotation to the left and right was to 25 degrees, 
each.  The remaining pertinent medical evidence dating 
through mid 1998 is non revealing for any objective findings 
of limitation of motion of the lumbosacral spine.  Based upon 
the clinical evidence as outlined above the Board notes that 
the objective findings reflect, at best, no more than overall 
moderate limitation of the lumbosacral spine.  Clearly, the 
record lacks objectively demonstrated limitation of motion of 
the lumbosacral spine which could be characterized as severe, 
thereby warranting the next higher rating of 40 percent under 
Diagnostic Code 5292. 

As for Diagnostic Code 5293, the Board notes that the 
appellant has had consistent complaints of radiating pain in 
his left lower extremity and tingling and numbness of his 
left leg; radiculopathy and sciatic pain have been assessed.  
However, except for some mild decrease in pinprick sensation 
and mild decrease in left leg muscle strength in August 1996, 
examinations have consistently since 1985 showed either 
normal neurological findings or no significant neurological 
deficit.  Neurological examinations in November 1985 and July 
1996 were essential normal, and the findings in August 1996 
cannot be characterized as more than mildly disabling.  

In addition to the clinical findings noted on periodic 
examinations the Board also recognizes that  the extensive 
outpatient records on file dating between 1990 and 1998 
essentially reveal recurrent instances of treatment for back 
symptoms but do not show any greater findings of disability 
than reflected by the periodic compensation examinations.  
The veteran's back pain appears to be under control with 
medication.  The Board may not overlook the fact that as of 
mid 1995, he was playing 18 holes of golf without any 
apparent back problems.  It appears from the recent medical 
records that he also has orthopedic problem pertaining to a 
separate left hip disability.  

The veteran is presently employed by VA and there is no 
indication of any significant interference of his regular 
daily activities of employment due to his service-connected 
low back disability.  Clearly, the clinical picture presented 
in this case lacks manifestations of ongoing episodes of an 
intervertebral disc syndrome with radicular symptoms with 
intermittent relief productive of severe disability. 

As for Diagnostic Code 5295, the Board notes that there is no 
clinical evidence of listing of the whole spine to the 
opposite side.  There is no clinical evidence of a positive 
Goldthwait's sign.  The veteran does not have marked 
limitation of motion.  There is no clinical evidence of 
abnormal mobility on forced motion.  

The Board points out that any lumbosacral strain with 
arthritis, lumbar intervertebral disc syndrome, or restricted 
low back motion cannot be reasonably characterized as more 
than moderate in degree.  Therefore, in light of the criteria 
and clinical evidence discussed above, the Board concludes 
that the veteran's lumbosacral disability more nearly 
approximates the criteria for the current 20 percent 
evaluation in effect.  See 38 C.F.R. § 4.7.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  While there is some evidence of painful limited 
motion of the veteran's back, the evidence of record does not 
suggest that the pain results in functional impairment beyond 
what is contemplated by a 20 percent evaluation under 
Diagnostic Codes 5292, 5293, and 5295.  Moreover, the 
clinical evidence does not demonstrate the presence of any 
significant weakened movement, excess fatigability or 
incoordination associated with service-connected low back 
disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order in this case.  What the veteran has not shown in this 
case is that his low back symptoms, in and of themselves, 
result in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.

There is no indication that the veteran's low back disability 
now causes or has in the past caused marked interference with 
his employment beyond that contemplated by the Schedule, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id. Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

Entitlement to service connection for degenerative arthritis 
of the hips is granted.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An increased initial evaluation for lumbosacral strain with 
disc disease and arthritis is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

